Citation Nr: 1526392	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  14-07 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The claims file was subsequently transferred to the RO in Indianapolis, Indiana.  

The Veteran testified before the undersigned Veterans Law Judge at an August 2014 Board videoconference hearing.  A transcript of that hearing has been associated with the claims file.  


FINDING OF FACT

There is competent evidence that the Veteran was exposed to loud noise in service and the Veteran's current tinnitus had its onset in service due to acoustic trauma.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b)(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, as the claim for entitlement to service connection for tinnitus is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to that claim is not necessary.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303 .

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  The Court of Appeals for Veterans Claims has held that tinnitus is one of the chronic diseases in 38 C.F.R. § 3.309, as an organic disease of the nervous system.  Fountain v. McDonald, -- Vet App. --, No. 13-0540, 2015 WL 510609 (February 9, 2015).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss if the disability is manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) .

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Competency is a legal concept in determining whether lay or medical evidence may be considered.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

The Veteran is competent to describe symptoms which he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  The Board thus finds that the Veteran is competent to describe his symptoms in service, their onset, and the continuing presence and nature of symptoms.  He is also competent to report a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence; that is, whether the evidence tends to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, then the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Here, the Veteran has claimed that he developed tinnitus as a result of noise exposure in service.  Specifically, he alleges that he was exposed to acoustic trauma in the form of incoming rocket fire and artillery rounds two to three times per week for approximately 2 months while serving as a military police officer guarding ammunition depots near Buôn Ma Thu?t in the Central Highlands of Vietnam.  In addition, he reported exposure to acoustic trauma in the form of fire from .50 caliber machine guns, M60 machine guns, M16 rifles, and M79 grenade launchers without hearing protection while on convoy duty around Buôn Ma Thu?t.  

A review of the Veteran's service treatment records does not reveal reports of tinnitus or ringing in the ears.  The Veteran filed his current claim for entitlement to service connection for tinnitus in June 2009, at which time he indicated that his tinnitus first manifested in 1982.  However, in a subsequent correspondence dated in June 2009, the Veteran indicated that he suffered from tinnitus since his discharge from active duty in January 1971.  

The Veteran was provided with a VA audiology examination in February 2010, at which time he was diagnosed with tinnitus.  However, he reported that the tinnitus began only "20 or 30 years" prior to the examination, and that it worsened over time.  He again reported exposure to in-service acoustic trauma without hearing protection, and denied any history of subsequent civilian or recreational noise exposure.  Based on the Veteran's reported date of onset of tinnitus at the time of the examination, the VA examiner opined that the Veteran's current tinnitus was not caused by or a result of his military service. 

However, in subsequent documents, to include his notice of disagreement and substantive appeal, as well as in his August 2014 hearing testimony, the Veteran denied having informed the VA examiner that his tinnitus began only 20 to 30 years prior to the examination, and indicated that he informed her that he experienced ringing in his ears since service.  In an August 2014 statement, the Veteran's spouse indicated that she had known the Veteran for 42 years, and that he complained of ringing in his ears.  

Under case law, tinnitus is a condition where lay observation has been found to be competent as to the presence of the disability; that is, tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent; "ringing in the ears is capable of lay observation").  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

The Board finds that the Veteran is competent to describe ringing in his ears.  Thus, the evidence establishes that the Veteran currently has tinnitus.  The remaining question is whether service connection may be granted when the disability is first diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran is also competent and credible to report that he experienced noise exposure in service, and that he first started noticing tinnitus in service.  The Board finds the Veteran's report of having experienced tinnitus since separation from service to be credible as there is no contradictory evidence in the record other than his own statements, which he later clarified.  The Veteran's competent and credible statements and testimony thus establishes the in-service incurrence of an injury, acoustic trauma in service, resulting in tinnitus.

While service treatment records reflect no reports of tinnitus or ringing in the ears, there is no indication in these records, or any post-service treatment records, that the Veteran ever denied tinnitus or a history of tinnitus.  Thus, the Veteran's lay statements are competent and credible with regard to noise exposure in service and the onset of tinnitus in service and since.  With evidence of a current disability and evidence of a relationship between the current disability and noise exposure in service on the basis of continuity, all the elements of service connection have been met and service connection is established.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).

The Board recognizes that the VA examiner did not find a relationship between tinnitus and service.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).  To the extent that the VA examiner relied on the absence of in-service medical evidence to corroborate tinnitus during a period of active duty, this reliance renders the opinion of minimal probative value as the Board finds that the Veteran is competent and credible to describe tinnitus during active duty and since service. 

Further, the Board notes that the Veteran reported his tinnitus occurred as a result of incoming rocket fire and artillery rounds, i.e., in combat.  In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  For the reasons expressed, the Board finds the Veteran's statements more probative than the opinions of the VA examiner, who discounted the Veteran's competent and credible evidence of the occurrence and onset of tinnitus.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus began in service, and the claim for service connection for tinnitus must be granted.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


